Exhibit 10.1

SEVERANCE AGREEMENT

                    SEVERANCE AGREEMENT made this 23rd day of October, 2008
(hereinafter referred to as the “Agreement”), by and between Paul Gridley, an
individual residing in New York, New York (“Executive”), and USS Vessel
Management LLC, a Delaware limited liability company with an office at 399
Thornall Street, Edison, New Jersey 08837 (the “Company”).

W I T N E S S E T H :

                    WHEREAS, Executive has been chairman and an employee of the
Company (or its predecessors) since its commencement of business in September
2002 and served as chief executive officer from September 2002 through August
2008;

                    WHEREAS, Executive and the Company are party to an amended
and restated employment agreement dated November 3, 2004 (the “Employment
Agreement”);

                    WHEREAS, Executive’s employment with the Company is now
being terminated without Cause (as such term is defined in the Employment
Agreement);

                    WHEREAS, the Company and Executive desire to terminate the
Employment Agreement and to set forth the severance arrangements between the
Company and Executive as provided in the Employment Agreement.

                    NOW, THEREFORE, in consideration of the promises and of the
representations, agreements and obligations herein contained, the parties hereto
agree as follows:

 

 

 

                    1.          Executive’s employment with the Company is
hereby terminated without Cause (as such term is defined in the Employment
Agreement) effective as of October 23, 2008 (the “Termination Date”), and the
Employment Agreement shall be terminated and no longer be of any force or effect
as of the Termination Date, and effective as of the Termination Date, Executive
and the Company shall have no further rights under the Employment Agreement
other than Executive’s rights for the payment of accrued but unpaid salary,
payment for accrued but unused vacation days and reimbursement of expenses in
accordance with Section 4 of the Employment Agreement through the Termination
Date. Executive hereby resigns as a director and chairman of the board of each
of the Company, US Shipping General Partner LLC, a Delaware limited liability
company and the general partner (the “General Partner”) of U.S. Shipping
Partners L.P., a Delaware limited partnership (the “Partnership”), USS Product
Investors LLC (the “Joint Venture”) and each of their respective affiliates
other than United States Shipping Master LLC (“Shipping Master”) (the Company,
the Partnership, the General Partner, the Joint Venture and their respective
affiliates other than Shipping Master are collectively referred to as the
“Partnership Group”)).


--------------------------------------------------------------------------------



 

 

 

                    2.          In accordance with the terms of the Employment
Agreement, if Executives delivers the General Release in the form attached
hereto as Attachment A (“General Release”) and does not revoke it during the
Revocation Period (as defined in section 20 below), then after the expiration of
the Revocation Period, Executive will receive, subject to the conditions set
forth in this Agreement, severance of $1,251,000 (the “Severance Payment”). The
Severance Payment shall be paid in cash to Executive in equal semi-monthly
installments, less any applicable tax withholding, over a period of twenty-four
months. Such payments shall be made on the same dates that the Company pays its
employees, with the first payment being made following the expiration of the
Revocation Period and the initial payment including any missed payments. In
addition, in the event a change of control (as defined below) occurs on or
before the October 22, 2009, then the Company shall pay to Executive, within 10
days following the consummation of the change of control, an amount equal to (i)
the portion of the Severance Payment that has not been paid as of such date that
would have been paid through March 15, 2009 and the next $460,000 due thereafter
(with the remaining payments thereafter continuing on the same schedule as
otherwise due) plus (ii) an amount equal to $625,500, in each case less any
applicable withholding. For purposes hereof, the term “change of control” shall
mean (A) the occurrence of any transaction the result of which is that any
person (other than Shipping Master, any entity controlled by Sterling Investment
Partners L.P. or its affiliates, or any entity in which Executive is an
executive officer and/or equity holder that is formed for the purpose of
effecting the transaction that would constitute a change of control and that,
prior to effecting such transaction, does not have any equity securities that
are publicly traded) acquires more than 50% of the outstanding equity of, or
otherwise obtains the right to appoint a majority of, the directors (or
equivalent) of (x) the General Partners or (y) Shipping Master or (B) the sale
of all or substantially all the assets of the General Partner or Shipping Master
to any person other than an affiliate of Shipping Master, any entity controlled
by Sterling Investment Partners L.P. or its affiliates or any entity in which
Executive is an executive officer and/or equity holder that is formed for the
purpose of effecting the transaction that would constitute a change of control
and that, prior to effecting such transaction, does not have any equity
securities that are publicly traded).

          Except as otherwise provided in (and subject to the terms of) this
Agreement, Executive agrees that he shall not be entitled to receive any other
payment, compensation or benefits from the Company or any other member of the
Partnership Group in connection with his employment or service, and the
termination of such employment or service, as an officer and director of each
member of the Partnership Group or otherwise. Notwithstanding anything herein or
in any benefit plan to the contrary, the Executive shall not be entitled to
receive any bonus or incentive based compensation with respect to the 2008
calendar, fiscal or performance year. Except as otherwise provided in this
Agreement, following the date hereof, the Executive further agrees that he is
not entitled to any severance, change-in control-related or similar payments or
benefits under any agreement, guidelines, plan, program, policy or arrangement,
whether formal or informal, written or unwritten, of the Company or any member
of the Partnership Group, including, without limitation, the Employment
Agreement, or the Company’s severance guidelines.

2

--------------------------------------------------------------------------------



 

 

 

                    3.          As long as Gridley & Co. and USS Holdings LLC
(“Licensee”) remain in compliance with their obligations under that certain
License Agreement, dated as of October 17, 2005 (the “Lease”), and the
Partnership has not sublet or assigned its rights under the Sublease from Loro
Piana USA LLC pursuant to which it leased space which includes the space covered
by the Lease, Executive shall not be required to guarantee Licensee’s
performance under the Lease or deliver a security deposit as provided in Section
26.01 of the Lease.

 

 

 

                    4.          Executive shall not make any oral or written
statements, either directly or through other persons or entities, which are
disparaging to any member of the Partnership Group or any of its affiliates,
management, officers, directors, services, customers, operations, prospects or
other matters relating to the Partnership Group’s businesses now or in the
future. The Company and the Partnership Group, through their respective officers
and directors, shall not make any oral or written statements, either directly or
through other persons or entities, which are disparaging to Executive now or in
the future. Notwithstanding the foregoing provisions of this section 4, it shall
not be a violation of this section 4 for any person to make (i) truthful
statements when required by order of a court or other body having jurisdiction,
or as otherwise may be required by law, or (ii) after the Non-Competition Period
(as defined below) “normal type” truthful competitive statements.

 

 

 

                    5.          Executive recognizes that he had, and as a Board
observer will continue to have, access to and knowledge of confidential and
proprietary information of the Partnership Group. Executive agrees that he will
not, in whole or in part, disclose such information to any person, firm,
corporation, association, or other entity for any reason or purpose whatsoever,
nor shall he make use of any such information for his own purposes, so long as
such information has not otherwise been disclosed to the public or is not
otherwise in the public domain except as required by law or pursuant to
administrative or legal process.

 

 

 

                    6.          Until October 22, 2010 (such period, the
“Non-Competition Period”), Executive shall not, directly or indirectly, request
or cause any suppliers or customers with whom the Partnership Group has a
business relationship to cancel or terminate any such business relationship with
any member of the Partnership Group, or solicit, interfere with or entice from
any member of the Partnership Group any employee (or former employee for one
year after the end of such former employee’s employment) of the Partnership
Group; provided that the foregoing shall not be violated by general advertising
not targeted at the Partnership Group employees or by serving as a reference
upon request with regard to an entity with which Executive is not affiliated;
and provided further that it shall not be a violation of this section 6 for Jeff
Miller to work with Mr. Gridley with respect to the businesses listed on Exhibit
A hereto to the extent permitted by the terms of that certain Amended and
Restated Employment Agreement, dated as of November 3, 2004, between the Company
and Mr. Miller. The parties agree that a breach of the provisions of this
section 6 shall constitute a material breach of the Agreement.

3

--------------------------------------------------------------------------------



 

 

 

                     7.          During the Non-Competition Period, Executive
shall not, directly or indirectly, as owner, partner, joint venturer,
stockholder, employee, broker, agent, principal, trustee, corporate officer,
director, licensor, or in any capacity whatsoever engage in, become financially
interested in, be employed by, render any consultation or business advice with
respect to, or have any connection with, (i) any business which is competitive
with products or services of the Partnership in the United States of America or
transports grain overseas for humanitarian organizations or (ii) any business
conducted under any corporate or trade name utilized by the Partnership Group or
any name similar thereto without the prior written consent of the Company;
provided, however, that Executive may own any securities of any corporation
which is engaged in such business and is publicly owned and traded but in an
amount not to exceed at any one time one percent (1%) of any class of stock or
securities of such corporation. The Company hereby agrees that the following
activities shall not be deemed to be a business competitive with the business of
the Partnership Group:


 

 

 

                         (a) employment by any entity that is not engaged in the
ownership and operation of vessels engaged in the coastwise trade under the
Jones Act;

 

 

 

                         (b) employment by an entity that has divisions or
affiliates engaged in the ownership and operation of vessels engaged in the
coastwise trade under the Jones Act as long as Executive is employed in a
division or affiliate of such entity that does not, directly or indirectly,
engage in the ownership and operation of vessels engaged in the coastwise trade
under the Jones Act and Executive does not share information, directly or
indirectly, with those divisions and/or affiliates of such entity engaged in the
ownership and operation of vessels engaged in the coastwise trade under the
Jones Act; or

 

 

 

                         (c) transportation of chemical products on the tank
barges listed on Schedule A hereto and any other tank barges of less than 15,000
tons deadweight, other than the transportation of petroleum or petroleum
products, as long as either (i) Mr. Gridley continues to engage in such business
on a continuous basis after the date hereof or (ii) if Mr. Gridley does not
continue to engage in such business on a continuous basis after the date hereof,
at the time Mr. Gridley determines to reenter such business, the Partnership
Group is not then engaged in such business.

          Notwithstanding anything herein to the contrary, if the Company
breaches its obligation to make the payments under section 2 hereof, and such
breach is not cured within thirty (30) days after written notice of such breach
is provided to the Company by Executive, Executive shall be released from his
obligations under this section 7.

          The parties agree that a breach of the provisions of this section 7
shall constitute a material breach of the Agreement.

 

 

 

                     8.          The General Partner shall give Executive notice
of all regular meetings and all special meetings of the General Partner’s Board
of Directors (the “Board”) at the time notice is given to the directors, will
permit Executive to attend such meetings as an observer (but with no voting
rights), and will provide to Executive all information provided to directors in
connection with such Board meetings. The General Partner reserves the right to
withhold any information from Executive or to exclude Executive from any meeting
or portion thereof if and to the extent, in each such case, a majority of the
Board determines that the same is reasonably necessary to preserve the
attorney-client privilege between the Partnership Group and its counsel or if
such information or matters to be discussed at any such meeting relate to
Executive. The rights of Executive under this Section 8 are not transferable and
shall automatically terminate upon the earlier of (i) the date the Company
ceases to be obligated to make payments under section 2 hereof or (ii) a
determination by a majority of the Board that Executive is in violation of
section 7 hereof.

4

--------------------------------------------------------------------------------



 

 

 

                    9.          Executive agrees that he will reasonably
cooperate with the Partnership Group following the Termination Date by making
himself reasonably available to testify on behalf of any member of the
Partnership Group or any of its affiliates in any action, suit or proceeding,
whether civil, criminal, administrative, or investigative, and to reasonably
assist the Partnership Group or any such affiliate in any such action, suit or
proceeding by providing information and meeting and consulting with
representatives or counsel to the Partnership Group or any such affiliate, as
reasonably requested; provided, however, that the same does not materially
interfere with his then current professional activities and further provided
such matter related to Executive’s period of employment with the Partnership
Group. The Company will reimburse Executive for all out-of-pocket expenses
reasonably incurred by him in connection with his provision of testimony or
assistance.

 

 

 

                    10.          Nothing in this Agreement shall effect the
Partnership Group’s obligation to indemnify and hold harmless Executive to the
extent provided in the Amended and Restated Limited Partnership Agreement of the
Partnership as in effect on the date hereof (the “Partnership Agreement”). The
Company hereby agrees that, except as required by applicable law, the
Partnership Agreement will not be amended in a manner to reduce or limit the
indemnification and exculpation of Executive set forth in the Partnership
Agreement. The Company agrees that for purposes of this section 10 it shall
interpret and/or apply any provision of applicable law and the Partnership
Agreement (including advancement of expenses and, in this connection, Executive
agrees to sign an appropriate undertaking as to the repayment of any such
advances) with respect to Executive in a manner consistent with how such
provision is interpreted and applied by the Company to then active executive
officers of the Company. Executive shall be covered under the Partnership’s
directors’ and officers’ liability insurance policies in effect from time to
time on the same basis that other former directors and officers are covered.

 

 

 

                    11.          Executive acknowledges and agrees that damages
in an action at law for breach of any of the provisions of sections 4, 5, 6, 7
and 9 will be difficult to determine and will not afford a full and adequate
remedy and, therefore, agrees that the Partnership Group, in addition to seeking
damages in an action at law, may seek specific performance and such equitable or
other remedies as may be available for breach of these sections, including,
without limitation, the issuance of a temporary or permanent injunction, without
the necessity of a bond. The Company acknowledges and agrees that damages in an
action at law for breach of any of the provisions of sections 4 and 10 will be
difficult to determine and will not afford a full and adequate remedy and,
therefore, agrees that the Executive, in addition to seeking damages in an
action at law, may seek specific performance and such equitable or other
remedies as may be available for breach of these sections, including, without
limitation, the issuance of a temporary or permanent injunction, without the
necessity of a bond.

5

--------------------------------------------------------------------------------



 

 

 

                    12.          Executive represents that he has no cause of
action or other claim against the Company, other than a claim for
indemnification as described in section 10 above. Executive represents that he
has been represented by an attorney of his choice regarding the terms of this
Agreement

 

 

 

                    13.          Any notice to be given hereunder shall be in
writing and shall be deemed given when mailed by certified mail, return receipt
requested, addressed as follows:


 

 

To Mr. Gridley:

At the last address on the records of the Company

 

 

With a copy to:

Proskauer Rose LLP

 

1585 Broadway

 

New York, New York 10036

 

Michael Sirkin, Esq.

 

 

To the Company at:

USS Vessel Management LLC

 

399 Thornall Street

 

Edison, New Jersey 08837

 

Attention: Chief Executive Officer

 

 

With a copy to:

Fulbright & Jaworski L.L.P.

 

666 Fifth Avenue

 

New York, New York 10103

 

Attention: Paul Jacobs, Esq.

or at such other address as may be indicated in writing by any party to the
other parties in the manner provided herein for giving notice.

 

 

 

                    14.          In the event that any provision or portion of
this Agreement shall be determined to be invalid or unenforceable for any
reason, the remaining provisions of this Agreement shall be unaffected thereby
and shall remain in full force and effect.

 

 

 

                    15.          The Company shall withhold from any benefits
payable under this Agreement all federal, state, local or other taxes as may be
required pursuant to any law or governmental regulation or ruling.

6

--------------------------------------------------------------------------------



 

 

 

                    16.          With the exception of the Company’s material
breach of its payment obligations under sections 2 of this Agreement (provided,
however, that no such breach shall be deemed to have occurred until Executive
has provided the Board with written notice of such breach and a reasonable
opportunity for cure), which breach if not cured after notice as provided above
shall constitute a material breach of the Agreement, the covenants contained in
sections 4, 5, 6, 7 and 9 hereof are independent of any other contractual
obligations in this Agreement or otherwise owed by the Company to Executive.
Except as provided in this section, the existence of any claim or cause of
action by Executive against any member of the Partnership Group, whether based
on this Agreement or otherwise, shall not create a defense to the enforcement by
the Company of any restrictive covenant contained herein.

 

 

 

                    17.          This Agreement shall be construed in accordance
with, and be governed by the substantive laws of the State of New York, without
giving effect to any principles of conflicts of law.

 

 

 

                    18.          Each of the parties agrees to do and perform or
cause to be done and performed all further acts and shall execute and deliver
all other documents necessary on its part to carry out the intent and accomplish
the purposes of this Agreement and the transaction contemplated hereby.

 

 

 

                    19.          Executive hereby acknowledges and agrees that
(a) he has read and understood each of the provisions of this Agreement; (b) he
has hereby been advised to consult with an attorney prior to signing this
Agreement; and (c) he has 21 calendar days from the date of this Agreement to
review and consider his decision to sign it. Executive acknowledges that once he
signs this Agreement, he has 7 calendar days to revoke it. Executive may do so
by delivering written notice of his revocation within the 7-day revocation
period in accordance with section 13 above.

 

 

 

                    20.          Executive hereby acknowledges and agrees that
(a) he has hereby been advised to consult with an attorney prior to signing the
General Release; and (b) he has 21 calendar days from the date of this Agreement
to review and consider his decision to sign the General Release. Executive
acknowledges that once he signs the General Release, he has 7 calendar days to
revoke it. Executive may do so by delivering written notice of his revocation
within the 7-day revocation period (the “Revocation Period”) in accordance with
section 13 above. The General Release will become effective on the 8th day after
Executive signs it, provided that Executive has not revoked it during the 7-day
revocation period.

 

 

 

                    21.          In no event shall Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable under this Agreement. There shall be no offset by the Company
against Executive’s entitlements under this Agreement for any compensation or
other amounts that Executive earns from subsequent employment or engagement of
Executive’s services.

7

--------------------------------------------------------------------------------




 

 

 

                    22.          This Agreement shall be binding upon the
Company and its successors and assigns and shall inure to the benefit of
Executive and his spouse, heirs, successors, assigns, executors, personal
representatives, or other legal representatives.

 

 

 

                    23.          In the event of Executive’s death, the Company
shall pay to Executive’s estate or legal representative any unpaid amounts set
forth in section 2 of this Agreement at the same times that they would have been
paid to Executive.

 

 

 

                    24.          This Agreement sets forth the entire agreement
between the parties hereto concerning the subject matter hereof and may not be
changed or terminated without the written consent of each of the parties.

[SIGNATURES ON FOLLOWING PAGE]

8

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the parties have each executed this
Agreement as of the date first written above.

 

USS VESSEL MANAGEMENT LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Ronald L. O’Kelley

 

 

 

 

 

 

 

     Name: Ronald L. O’Kelley

 

 

 

     Title: Chief Executive Officer

 


 

/s/ Paul Gridley

 

 

 

 

 

Paul Gridley

 

AGREED WITH RESPECT TO SECTION 8

US SHIPPING GENERAL PARTNER LLC

 

 

 

 

 

By:

/s/ Ronald L. O’Kelley

 

 

 

 

 

 

 

     Name: Ronald L. O’Kelley

 

 

     Title: Chief Executive Officer

 

9

--------------------------------------------------------------------------------



ATTACHMENT A

GENERAL RELEASE

In exchange for the payments and benefits set forth in the agreement between USS
Vessel Management LLC (the “Company”) and me dated October 23, 2008 (the
“Agreement”), and to be provided following the Effective Date (as defined below)
of this General Release and subject to the terms of the Agreement, and my
execution (without revocation) and delivery of this General Release on or after
the Resignation Date (as defined in the Agreement):

1. (a) On behalf of myself, my agents, assignees, attorneys, heirs, executors
and administrators, I hereby release the Company, U.S. Shipping Partners L.P.,
U.S. Shipping General Partner LLC, USS Product Investors LLC and their
respective predecessors, successors and assigns, their current and former
parents, affiliates, subsidiaries, divisions and joint ventures (collectively,
the “Partnership Group”); and all of their current and former officers,
directors, employees, and agents, in their capacity as Partnership Group
representatives (individually and collectively, “Releasees”) from any and all
controversies, claims, demands, promises, actions, suits, grievances,
proceedings, complaints, charges, liabilities, damages, debts, taxes,
allowances, and remedies of any type, including but not limited to those arising
out of my employment with the Company (individually and collectively, “Claims”)
that I may have by reason of any matter, cause, act or omission. This release
applies to Claims that I know about and those I may not know about occurring at
any time on or before the date of execution of this General Release.

(b) This General Release includes a release of all rights and Claims under, as
amended, Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act of 1967, the Rehabilitation Act of 1973, the Civil Rights Acts of
1866 and 1991, the Americans with Disabilities Act of 1990, the Employee
Retirement Income Security Act of 1974, the Equal Pay Act of 1963, the Family
and Medical Leave Act of 1993, the Fair Labor Standards Act of 1938, the Older
Workers Benefit Protection Act of 1990, the Occupational Safety and Health Act
of 1970, the Worker Adjustment and Retraining Notification Act of 1989, the
Sarbanes-Oxley Act of 2002, the New York State Human Rights Act, and the New
York City Human Rights Act, as well as any other federal, state, or local
statute, regulation, or common law regarding employment, employment
discrimination, termination, retaliation, equal opportunity, or wage and hour. I
specifically understand that I am releasing Claims based on age, race, color,
sex, sexual orientation or preference, marital status, religion, national
origin, citizenship, veteran status, disability and other legally protected
categories.

(c) This General Release also includes a release of any Claims for breach of
contract, any tortious act or other civil wrong, attorneys’ fees, and all
compensation and benefit claims including without limitation Claims concerning
salary, bonus, and any award(s), grant(s), or purchase(s) under any equity and
incentive compensation plan or program.

(d) In addition, I am waiving my right to pursue any Claims against the Company
and Releasees under any applicable dispute resolution procedure, including any
arbitration policy.

10

--------------------------------------------------------------------------------



I acknowledge that this General Release is intended to include, without
limitation, all Claims known or unknown that I have or may have against the
Company and Releasees through the Effective Date of this General Release.
Notwithstanding anything herein, I expressly reserve and do not release pursuant
to this General Release (and the definition of “Claims” will not include) (i) my
rights with respect to the enforcement of the Agreement, including the right to
receive the payments, benefits and indemnifications specified in the Agreement
and (ii) any right to indemnification pursuant to section 10 of the Agreement,
or the protections of the Partnership’s directors and officers liability
insurance pursuant to section 10 of the Agreement, in each case, to the same
extent provided to other senior executives of the Company.

2. I acknowledge that I have had at least 21 calendar days from the date of
delivery of the Agreement to consider the terms of the Agreement and this
General Release, that I have been advised to consult with an attorney regarding
the terms of this General Release prior to executing it, that I have consulted
with my attorney, Michael Sirkin, Esq., that I fully understand all of the terms
and conditions of this General Release, that I understand that nothing contained
herein contains a waiver of claims arising after the date of execution of this
General Release, and I am entering into this General Release knowingly,
voluntarily and of my own free will. I further understand that my failure to
sign this General Release and return such signed General Release to the Company,
399 Thornall Street, Edison, New Jersey by 5:00 pm on the 22nd day after the
Termination Date will render me ineligible for the payments and benefits
described herein and in the Agreement.

3. I understand that once I sign and return this General Release to the Company,
I have 7 calendar days to revoke it. I may do so by delivering to the Company,
399 Thornall Street, Edison, New Jersey written notice of my revocation within
the 7-day revocation period (the “Revocation Period”). This General Release will
become effective on the 8th day after I sign and return it to the Company
(“Effective Date”); provided that I have not revoked it during the Revocation
Period.

YOU ARE HEREBY ADVISED BY THE COMPANY TO CONSULT WITH AN ATTORNEY BEFORE SIGNING
THIS GENERAL RELEASE.

I HAVE READ THIS GENERAL RELEASE AND UNDERSTAND ALL OF ITS TERMS. I SIGN AND
ENTER THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY, WITH FULL KNOWLEDGE OF
WHAT IT MEANS.

 

 

 

 

By:

 

 

 

 

 

 

 

 

Paul Gridley

 

 

Date: October 23, 2008

 

11

--------------------------------------------------------------------------------



SCHEDULE A

                    Mr. Gridley has ownership interests in the following
corporations:

                    1.          Maritrac, LLC – A company developing marine
security and vessel tracking systems.

                    2.          USS Holding, LLC (f/k/a United States Shipping
LLC) – Holds interests in the chemical barge Sea Crest.

                    3.          USS Great Lakes LLC – Holds interest in the
chemical barge Robert F. Deegan.

12

--------------------------------------------------------------------------------